Citation Nr: 0713000	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the mother of a deceased veteran.  The 
veteran had active duty service from October 1965 to October 
1967.  In August 2006 the appellant withdrew her request for 
a travel Board hearing.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The deceased veteran is survived by his daughter.  

2.  The appellant is not a dependent parent.  

3.  The veteran died in March 2002; the appellant filed her 
claim for accrued benefits in August 2003.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  
38 U.S.C.A § 5121 (West 2002); 38 C.F.R. §§ 3.250, 3.1000 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are periodic monetary benefits under VA laws 
to which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in file at 
the date of death, and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
(The Board notes that a new revision to the law regarding 
accrued benefits claims was recently enacted repealing the 
two-year limit on accrued benefits, however it does not 
affect the instant case as it relates only to cases where the 
veteran's death occurred on or after December 16, 2003.)  
Upon the death of a veteran, accrued benefits are paid first 
to any living spouse of the deceased veteran, then to any 
living children, then to the veteran's dependent parents or 
surviving parent.  In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Among the 
requirements for accrued benefits is that the claim for 
accrued benefits be filed within one year after the date of 
death of the individual with respect to whom such benefits 
are sought. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

38 C.F.R. § 3.250 (2006) governs whether a parent can be 
classified as a dependent parent.  These regulations provide 
that conclusive dependency of a parent (other than one who is 
residing in a foreign country) will be held to exist where 
the monthly income does not exceed:

(1) $400 for a mother or father not living together;

(2) $660 for a mother and father, or remarried parent and 
spouse, living together:

(3) $185 for each additional "member of the family" as 
defined in paragraph (b)(2).

38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of this section dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of this section.  In 
such cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance. 38 C.F.R. § 
3.250(a)(2).

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity.  38 C.F.R. § 
3.250(b).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life.  38 
C.F.R. § 3.250(b)(2).

In the instant case the veteran died in March 2002 and his 
mother, the appellant, in August 2003 filed a claim for 
reimbursement from accrued amounts due a deceased 
beneficiary.  VA has reimbursed the funeral home for the 
veteran's burial expenses.  The appellant also has claimed 
reimbursement for burial expenses, however this was denied in 
January 2004, the appellant has not perfected an appeal and 
thus this claim is not in appellate status.  The appellant is 
arguing that the veteran was too sick to cash his VA checks 
before he died. She is claiming that she paid for his 
expenses and is seeking reimbursement for his truck and 
living expenses incurred during the final months prior to his 
death.   In the instant case, the evidence does not show that 
the appellant has standing to file a claim for accrued 
benefits under 38 C.F.R. § 3.1000.  The evidence of record 
indicates that the deceased veteran is survived by his 
daughter, who would have priority beneficiary status over the 
appellant for accrued benefits purposes.  (The appellant has 
indicated that the veteran's surviving daughter attempted to 
deposit the veteran's VA checks into the appellant's account, 
however this matter is not pertinent at this juncture.)  
Furthermore, the appellant is not arguing that she is a 
dependent parent as defined in 38 C.F.R. § 3.250.  She is not 
asserting that she was dependent on the veteran for her own 
living expenses.  She is merely contending that she is 
entitled to compensation for the veteran's living and 
automobile expenses, for which she herself paid.

It is also noteworthy that the claim currently before the 
Board is not associated with the veteran's last sickness or 
burial expenses and thus the appellant would not be entitled 
to accrued benefits under 38 C.F.R. § 3.1000(a)(4).  Lastly, 
even if the appellant established entitlement to accrued 
benefits, she would be denied benefits as she did not file 
her claim within one year of the veteran's death as required 
in 38 C.F.R. § 3.1000(c).  The veteran's accrued benefits 
claim was untimely as the veteran died in March 2002 and her 
claim was received in August 2003.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


